Title: From Thomas Jefferson to Thomas Leiper, 31 May 1823
From: Jefferson, Thomas
To: Leiper, Thomas


                        Dear Sir
                        
                            Monticello
                            May 31. 23.
                        
                    On my late return from Bedford I found here your three favors of May 9. 13. and [blank] the millet you have been so kind as to send me is not yet arrived. accept my thanks for it, as well as for the details as to it’s culture and produce. I shall turn it over to my grandson Th: J. Randolph, to whom I have committed the management of the whole of my agricultural concerns, in which I was never skilful and am now entirely unequal to them from age and debility. he had recieved some seed of the same kind from another quarter, and had sowed an acre and a half by way of experiment. to this he will add what you are so kind as to send if it comes in time. we had heard much of it’s great produce, and particularly in Kentucky—we have also obtained a little of the genuine Guinea grass, a plant of great and nutricious produce. this too is under trial.Withdrawn entirely from agriculture, I am equally so from the business of the world, and especially from political concerns, which I trust entirely to the generation of the day, without enquiry, or reading but a single newspaper. I shall therefore, according to your permission, consign the several valuable pamphlets you have sent me, to some of our members of Congress, or others in power, who may use them to advantage. I am sure however I should read your vinegar & pepper letters with pleasure, should you send them on; for whenever I have been confounded in the labyrinth, of Pennsylvania politics especially, I have ever applied to you for their clue, and have found myself kept right by your information. I am all alive however to the war  of Spain, and it’s atrocious invasion by France. I trust it will end in an universal insurrection of continental Europe, & in the establishment of representative government in every country of it. we surely see the finger of Providence in the insanity of France, which brings on this great consummation.I learn from you with great satisfaction the details concerning your family and their happy and prosperous progress in life. your own losses by endorsements are heavy indeed. I do not know whether you may recollect how loudly my voice was raised against the establishment of banks in their beginning. but, like that of Cassandra, it was not listened to. I was set down as a madman by those who have since been victims to them. I little thought then how much I was to suffer by them myself. for I too am taken in, by endorsements for a friend, to the amount of 20,000. D. for the payment of which I shall have to make sale of that much of my property the ensuing winter. and yet the general revolution of property which these institutions have produced, seems not at all to have cured our country of this mania.Your last letter first enables me to return you the thanks so long due and unrendered for the two prints of Bonaparte; being the first information I have recieved that they came from you. they came to me without the least indication from what quarter. I went to the village of Milton and enquired of the boatmen, who could tell me nothing more than that they were delivered to them, for me, by a person whom they did not know; and the present was so magnificent that I really suspected it came from Joseph Bonaparte, or some of the refugee French Generals then with us. Dr Watson first suggested that he believed they had come from you, and that you had never learnt their safe reception. I prayed him, on his return to Philadelphia, to ascertain the fact, and your letter now, for the first time gives me the information desired. I pray you to be assured that nothing but this ignorance could so long have witheld my just acknolegements for this mark of your friendship, so splendid and so acceptable.You suppose that in some letter of mine an idea is conveyed of dissatisfaction on my part for something mentioned by you on the subject of my religion. certainly no letter of mine to you can ever have expressed such an idea. I never heard of any animadversion of yours on my religion, and I believe that is one of the subjects on which our conversation never turned, and that neither of us ever knew what was the religion of the other. on this  point I suppose we are both equally tolerant and charitable.I am far from being in the condition of easy writing which your letter supposes, with two crippled wrists, the one scarcely able to move my pen, the other to hold my paper. this two-fold misfortune, the one of antient date now aggravated by age, the other recent, renders writing so slow and painful, that nothing can induce me to approach my writing table but business indispensable, or the irresistable impulse to assure my friends, as I now do you, of my constant and affectionate friendship and respect.
                        Th: Jefferson
                    P.S. my tobo being all sent to Richmd it is not in my power to send you a leaf as requested